internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-118606-98 date date newco date h dear this letter responds to your date request for a letter_ruling supplementing our prior letter_ruling dated date and modified date collectively the prior letter_ruling the legend abbreviations factual summary and representations appearing in the prior letter_ruling are hereby incorporated by reference unless otherwise indicated pursuant to your request our prior letter_ruling has been modified as follows a date h has been added to the legend also the legend has been amended to indicate that newco will be organized as a state f corporation b steps i and iv have been changed to read as follows i to assure that the merger described in step iv qualifies for certain beneficial accounting treatment under applicable securities_and_exchange_commission provisions target on date h changed its state of incorporation from state g to state f in a transaction intended to qualify as a reorganization under sec_368 of the internal_revenue_code the reincorporation no target shareholder dissented to the reincorporation iv acquiring will form newco as a state f corporation and newco will merge into target under applicable state law the merger pursuant to the merger a the newco stock held by acquiring will be converted into all of the outstanding_stock of target and b the target stock held by target shareholders other than acquiring plr-118606-98 will be converted into the right to receive solely acquiring voting_stock target shareholders will not be entitled to dissenters’ rights in the merger following the merger acquiring will own all of the stock of target any target options outstanding on the date of the merger will be converted into options to acquire acquiring stock on terms and conditions similar to those of target’s stock_option plan c representations c and m have been modified to read as follows c prior to or in the merger neither target nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to target will have either directly or through any transaction agreement or arrangement with any other person i acquired shares of target stock with consideration other than shares of acquiring stock or target stock except for shares of target stock acquired by target in the asset sale or ii redeemed or made a distribution with respect to target stock m there will be no dissenting shareholders to the merger d the following new representation has been added p no target shareholder dissented to the reincorporation based solely on the information and representations submitted in the original and supplemental requests we rule that the above changes do not affect the rulings contained in the prior letter_ruling and those rulings remain in full force and effect we express no opinion about the tax treatment of the proposed transaction as modified under other provisions of the code and income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the rulings contained in the prior letter_ruling as reaffirmed herein all caveats contained in the prior letter_ruling continue to apply except that caveat b is deleted and the remaining caveats are relettered as b and c this supplemental ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent the rulings in the prior letter_ruling as reaffirmed herein are based on facts and representations submitted under penalties of perjury verification of that information may be required as part of the audit process it is important that a copy of this supplemental letter and a copy of the prior letter_ruling be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transactions covered by those letters are consummated plr-118606-98 pursuant to a power_of_attorney on file in this office copies of this letter are being sent to target and target’s second-named representative sincerely assistant chief_counsel corporate by robert t hawkes assistant to the chief branch
